EDWARD P. MURPHY, District Judge.
Libelant, a seaman, brings this suit under the provisions of 28 U.S.C. § 1916. This libel is difficult of interpretation, but the gravamen thereof seems to be that libelant was a member of respondent union, that an officer or agent of said respondent union “wanton and wil-fully through his negligent interpretation” of the union constitution, rules and by-laws, dispatched libelant to a temporary job, promising him a preferred position with respect to other jobs that might become available after the completion of the temporary assignment, but that said agent failed to do so. Libel-ant’s statement of facts lends itself to a theory of negligence by a union officer, or breach of contract by the union.
On neither of these theories is there any action within the admiralty jurisdiction of this Court. This is a dispute between a member of the union and the union, or a union officer, all residents of California, with respect to certain rights of the union member under the terms of membership, and, conceivably, a separate agreement made between the member and the union. This is not a maritime case. The mere fact that libelant is a seaman does not convert his disputes into maritime contracts or maritime torts such as to confer admiralty jurisdiction upon this Court. Accord, Warner v. The Bear, D.C.Alaska 1955, 126 F.Supp. 529; D. C. Andrews & Co. v. United States, 1954, 124 F.Supp. 362, 129 Ct.Cl. 574; Grand Banks Fishing Co., Inc., v. Styron, D.C.S.D.Me.1953, 114 F.Supp. 1; Goumas v. K. Karras & Son, D.C.S.D. N.Y.1943, 51 F.Supp. 145.
Respondent’s motion to dismiss is therefore granted.